Title: From Thomas Jefferson to James Dinsmore, 8 June 1805
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Dear Sir
                     
                     Washington June 8. 05.
                  
                  After writing to you yesterday, I was at the painting room of mr Stewart (the celebrated portrait painter) who had first suggested to me the painting a floor green, which he had himself tried with fine effect. he observed that care should be taken to hit the true grass-green, & as he had his pallet & colours in his hand, I asked him to give me a specimen of the colour, which he instantly mixed up to his mind, and I spreed it with a knife on the inclosed paper. be so good therefore as to give it to mr Barry as the model of the colour I wish to have the hall floor painted of. The painters here talk of putting a japan varnish over the painted floor and floor-cloth after the paint is dry, which they say will prevent it’s being sticky & will bear washing. as I have not seen it I cannot say what it is. mr Barry is probably the best judge of it. Accept my good wishes.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. The floor should be painted the instant you have it ready, and all other work should give way to the getting that ready
                  
               